                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



Lorraine Johnson,                              Civil No. 19-cv-1182 (MJD/TNL)

                    Plaintiff,

v.                                                      ORDER

The Lincoln National Life Insurance
Company,

                    Defendant.




      Based upon the Report and Recommendation by United States Magistrate

Judge Tony N. Leung dated December 3, 2019 (Doc. No. 11), along with all the

files and records, and no objections to said Recommendation having been filed,

IT IS HEREBY ORDERED that Plaintiff’s Complaint, (ECF No. 1), is

DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: December 20, 2019                    s/ Michael J. Davis
                                           Michael J. Davis
                                           United States District Court
